 

Exhibit 10.14.1

 

AMENDMENT TO CONSULTING AGREEMENT

 

                This Amendment, dated as of May 10, 2004, is by and between
Standard Parking Corporation (the “SPC”) and Shoreline Enterprises LLC (the
“Consultant”).

 

                WHEREAS, SPC and the Consultant are parties to a Consulting
Agreement, dated as of October 16, 2001 (the “Agreement”); and

 

                WHEREAS, the parties hereto have decided to amend the Agreement
in certain respects.

 

                NOW, THEREFORE, the Agreement is hereby amended by deleting the
second sentence of Section 1 thereof in its entirety and replacing it with the
following sentence:  “The Company shall be free to determine the extent and
manner of services to be provided by MW.”

 

                IN WITNESS WHEREOF, SPC and the Consultant have executed this
Amendment as of the date and year first above written

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ John V. Holten

 

Name:

John V. Holten

 

Its:

Chairman

 

 

 

 

 

 

 

 

 

 

SHORELINE ENTERPRISES LLC

 

 

 

By:

/s/ Myron C. Warshauer

 

Name:

Myron C. Warshauer

 

Its:

Manager

 

--------------------------------------------------------------------------------

 

 

 